IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41438
                          Conference Calendar



THOMAS C. DAVIS, JR.,

                                             Plaintiff-Appellant,

versus

WILLIAM J. CLINTON, President, United States,

                                             Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-560
                        - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas C. Davis, Jr., Texas inmate # 342624, proceeding pro

se and in forma pauperis (IFP), appeals from the district court’s

judgment dismissing his complaint against President William J.

Clinton and the United States as frivolous and for failure to

state a claim.    Davis contends that President Clinton

participated in making discriminatory laws that prohibit disabled

prisoners from receiving Supplemental Security Income.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41438
                                 -2-

     Davis also contends that the district court abused its

discretion by denying his motion for appointment of counsel.    The

district court did not abuse its discretion by denying Davis’

motion for appointment of counsel.    See Ulmer v. Chancellor, 691

F.2d 209, 213 (5th Cir. 1982).

     Davis does not address the district court’s reason for

dismissing his complaint, and thus, he has abandoned the only

issue for appeal.    See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Davis’ appeal is without arguable merit, is frivolous, and

is DISMISSED.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); see 5TH CIR. R. 42.2.

     This is not the first complaint or appeal filed by Davis

that has been dismissed as frivolous.      A prisoner may not

          bring a civil action or appeal a judgment in
          a civil action or proceeding under this
          section if the prisoner has, on 3 or more
          prior occasions, while incarcerated or
          detained in any facility, brought an action
          or appeal in a court of the United States
          that was dismissed on the grounds that it is
          frivolous, malicious, or fails to state a
          claim upon which relief may be granted,
          unless the prisoner is under imminent danger
          of serious physical injury.

28 U.S.C. § 1915(g).   Including the district court’s dismissal of

Davis’ complaint and the dismissal of this appeal, Davis has four

"strikes."    See Adepegba v. Hammons, 103 F.3d 383, 386-88 (5th

Cir. 1996).

     The district court’s dismissal as frivolous of Davis’ 42

U.S.C. § 1983 complaint in Davis v. Collins, No. 6:92-CV-308

(E.D. Tex. Mar. 1992), and this court’s dismissal as frivolous of
                           No. 98-41438
                                -3-

Davis’ appeal in Davis v. Collins, No. 97-41453 (5th Cir. Feb.

10, 1999), count as Davis’ first and second strikes.    The

district court’s dismissal of Davis’ complaint as frivolous in

the instant case is Davis’ third strike.     See Davis v. Clinton,

No. 6:98-CV-560 (E.D. Tex. Oct. 19, 1998).    This court’s

dismissal of the instant appeal is the fourth strike.

     Except for cases involving an imminent danger of serious

physical injury, Davis is BARRED under § 1915(g) from proceeding

further under § 1915.   He may proceed in subsequent civil cases

under the fee provisions of 28 U.S.C. §§ 1911-14.

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR

ORDERED.